Exhibit 10.27

CIT GROUP INC.

SUPPLEMENTAL RETIREMENT PLAN

(As Amended and Restated Effective as of January 1, 2008)

--------------------------------------------------------------------------------

CIT GROUP INC.
SUPPLEMENTAL RETIREMENT PLAN

Table of Contents

  Page Article 1. Purpose 3 Article 2. Definitions 3 Article 3. Administration 5
Article 4. Participation; Supplemental Retirement and Death Benefits 6 Article
5. Source and Payment of Supplemental Retirement Benefits 10 Article 6.
Amendment and Termination 11 Article 7. Claims procedures 12 Article 8.
Miscellaneous 13


--------------------------------------------------------------------------------

CIT GROUP INC.
SUPPLEMENTAL RETIREMENT PLAN

ARTICLE 1.

PURPOSE

            CIT Group Inc. adopted the Plan effective as of January 1, 1990. The
Plan was last amended and restated as of January 1, 2005.

            The Plan is hereby amended and restated as set forth herein,
effective as of January 1, 2008. Unless otherwise expressly provided herein, the
rights of any person who had a Separation from Service, died or retired on or
before January 1, 2008, shall be determined solely under the terms of the Plan
in effect on the date of such person’s Separation from Service, death or
retirement.

            The purpose of the Plan is to establish a means of providing
unfunded benefits to certain eligible employees and their beneficiaries, which
are in excess of the limitations imposed on the Retirement Plan by Sections
401(a)(17) and 415 of the Code.

            The Plan is intended to constitute an excess benefit plan and an
unfunded deferred compensation plan for a select group of management and highly
compensated employees within the meaning of the ERISA.

ARTICLE 2.

DEFINITIONS

            When used herein the following terms shall have the meanings set
forth below. Capitalized words that are not defined herein have the meanings
assigned to such words in the Retirement Plan.

     2.1. “Beneficiary” means the person entitled to receive benefits, if any,
under the terms of the Retirement Plan following a Member’s Separation from
Service due to death; provided, however, that, for all purposes under this Plan,
the Beneficiary of a Traditional Member who is married at the time of death
shall be the Traditional Member’s Spouse (as determined under the Retirement
Plan).

     2.2. “Board” means the Board of Directors of the Company or any committee
thereof which may be delegated responsibility with respect to the Plan.

     2.3. “CB Member” means a Member whose accrued benefit under the Retirement
Plan is determined under the Cash Balance Account formula of the Retirement
Plan.

     2.4. “Code” means the Internal Revenue Code of 1986, as amended, and the
applicable rulings and regulations thereunder.

- 3 -

--------------------------------------------------------------------------------

     2.5. “Code Limits” means Sections 401(a)(17) and 415 of the Code and any
other provisions of the Code which, in the Committee’s determination, limit the
amount of benefits which a Member may accrue under the Retirement Plan.

     2.6. “Committee” means the “Employee Benefit Plans Committee,” as defined
in the Retirement Plan.

     2.7. “Company” means CIT Group Inc. or any successor thereto.

     2.8. “Deferred Compensation Plan” means the CIT Group Inc. Deferred
Compensation Plan, as the same may be amended from time to time.

     2.9. “Employer” means the Company and any Affiliate that, with the consent
of the Board, adopts the Plan.

     2.10. “ERISA” means the Employee Retirement Income Security Act of 1974, as
amended, and the applicable rulings and regulations thereunder.

     2.11. “Member” means an employee of an Employer who is participating in the
Plan, including a CB Member and a Traditional Member.

     2.12. “Payment Date” means, as applied to a Member and subject to Section
6.3, the first day of the fourth month following the month in which occurs the
date of the Member’s Separation from Service.

     2.13. “Plan” means the CIT Group Inc. Supplemental Retirement Plan
(previously known as The CIT Group Holdings, Inc. Supplemental Retirement Plan
prior to January 1, 2005), as the same may be amended from time to time.

     2.14. “Retirement Plan” means CIT Group Inc. Retirement Plan, as the same
may be amended from time to time.

     2.15. “Separation from Service” means a Member’s “separation from service”
from the Company and each of its Affiliates, as determined under the default
provisions included in the applicable Treasury Regulations issued under of
Section 409A of the Code.

     2.16. “Specified Benefit Form” means (i) for a Member who is married to a
Spouse for purposes of the Retirement Plan as of the date of the Member’s
Separation from Service, a 50% qualified joint and survivor annuity payable over
the life of the Member and the Member’s Spouse and commencing as of the first
day of the month following the month in which the date of the Member’s
Separation from Service occurs; and (ii) for a Member who is not married to a
Spouse for purposes of the Retirement Plan as of the date of the Member’s
Separation from Service, a single life annuity payable over the life of the
Member and commencing as of the first day of the month following the month in
which the date of the Member’s Separation from Service occurs.

-4-

--------------------------------------------------------------------------------

     2.17. “Specified Employee” means an employee of the Company or its
Affiliates who will be a “specified employee” as defined in Section
409A(a)(2)(B)(i) of the Code determined in accordance with the uniform
methodology and procedures adopted by the Committee.

     2.18. “Spouse” means, as of the date of determination, the individual of
the opposite sex to whom the Member is married within the meaning of the laws of
the jurisdiction of the Member’s domicile (including common law marriage under
applicable state law), provided; however, that the marriage is recognized as
valid under the laws of the United States. Unless otherwise specified herein, a
man and a woman are married if their relationship is recognized as a marriage
under the laws of the state or county in which the Member is domiciled and of
the United States.

     2.19. “Supplemental Benefit” means the benefit, if any, payable to a Member
or a Member’s Beneficiary in accordance with the provisions of the Plan.

     2.20. “Traditional Member” means a Member whose accrued benefit under the
Retirement Plan is determined under the non-Cash Balance Account formula of the
Retirement Plan.

ARTICLE 3.

ADMINISTRATION

     3.1. General Authority. The general supervision of the Plan shall be the
responsibility of the Committee, which, in addition to such other powers as it
may have as provided herein, shall have the power: (i) subject to Section 4.1,
to determine eligibility to participate in, and the amount of benefit to be
provided to any Member under, the Plan; (ii) to make and enforce such rules and
regulations as it shall deem necessary or proper for the efficient
administration of the Plan; (iii) to determine all questions arising in
connection with the Plan, to interpret and construe the Plan, to resolve
ambiguities, inconsistencies or omissions in the text of the Plan, to correct
any defects in the text of the Plan and to take such other action as may be
necessary or advisable for the orderly administration of the Plan; (iv) to make
any and all legal and factual determinations in connection with the
administration and implementation of the Plan; and (v) to employ and rely on
legal counsel, actuaries, accountants and any other agents as may be deemed to
be advisable to assist in the administration of the Plan. All such actions of
the Committee shall be conclusive and binding upon all persons. The Committee
shall be entitled to rely conclusively upon all tables, valuations,
certificates, opinions, and reports furnished by any actuary, accountant,
controller, counsel, or other person employed or engaged by the Company with
respect to the Plan. If any member of the Committee is a Member, such member
shall not resolve, or participate in the resolution of, any question which
relates directly or indirectly to him and which, if applied to him, would
significantly vary his eligibility for, or the amount of, any benefit to him
under the Plan.

     3.2. Delegation. The Committee shall have the power to delegate to any
person or persons the authority to carry out such administrative duties, powers
and authority relative to the administration of the Plan as the Committee may
from time to time determine. Any action taken

-5-

--------------------------------------------------------------------------------

by any person or persons to whom the Committee makes such a delegation shall,
for all purposes of the Plan, have the same force and effect as if undertaken
directly by the Committee.

     3.3. Actions; Indemnification. The members of the Committee, the members of
any other committee and any officer or employee of an Employer to whom
responsibilities are delegated by the Committee shall not be liable for any
actions or failure to act hereunder. The Company shall indemnify and hold
harmless, to the fullest extent permitted by law, the Committee (and each member
thereof), the members of any other committee employed by an Employer and any
officer or employee of an Employer to whom responsibilities are delegated by the
Committee from and against any liabilities, damages, costs and expenses
(including attorneys’ fees and amounts paid in settlement of any claims approved
by the Company) incurred by or asserted against it or him by reason of its or
his duties performed in connection with the operation or administration of the
Plan.

     3.4. Section 409A Grandfathering. The Supplemental Benefit payable to a
Member who had a Separation from Service prior to January 1, 2005 shall be
governed by the terms of the Plan in effect at the time of the Member’s
Separation from Service, except that, in the case of a Member whose date of
Separation from Service was after October 3, 2004 and prior to January 1, 2005,
the Supplemental Benefit shall be determined in accordance with the terms of the
Plan in effect on October 3, 2004.

ARTICLE 4.

PARTICIPATION; SUPPLEMENTAL RETIREMENT AND DEATH BENEFITS

     4.1. Covered Employees. The Plan shall cover employees of an Employer whose
benefits under the Retirement Plan are limited by the Code Limits; provided,
however, that the Committee shall have the discretion to exclude one or more
employees or classes of employees from participation in the Plan to the extent
the Committee determines that such action is necessary or advisable for the Plan
to continue to be limited to a select group of management and highly compensated
employees within the meaning of the ERISA. The Supplemental Benefit, if any,
provided to a Member or a Member’s Beneficiary shall be determined in accordance
with Section 4.2.

     4.2. Supplemental Benefit. A Supplemental Benefit shall be provided under
the Plan to any Member (i) who has Separation from Service and (ii) who, at the
time of such Separation from Service, has a vested and accrued benefit under the
Retirement Plan. No Supplemental Benefit shall be payable under the Plan to any
Member or to such Member’s Beneficiary if, at the time of the Member’s
Separation from Service, the Member does not have a vested and accrued benefit
under the Retirement Plan. The amount of the Supplemental Benefit shall be
calculated as of the date of the Member’s Separation from Service as follows:

            (a) CB Members Who Do Not Qualify for Early or Normal Retirement.
The Supplemental Benefit of a CB Member who, as of the date of the CB Member’s
Separation from Service, does not qualify for immediate retirement under the
early or normal retirement provisions of the Retirement Plan shall equal:

-6-

--------------------------------------------------------------------------------

            (i) The dollar value of the CB Member’s Cash Balance Account under
the Retirement Plan as of the date of the CB Member’s Payment Date calculated,
solely for purposes of this Plan, (I) as if the Code Limits did not apply to the
calculation of such Cash Balance Account and (II) by including amounts
attributable to voluntary salary or bonus deferrals by the CB Member under any
Company-sponsored deferred compensation plan for the periods under the
Retirement Plan applicable to the calculation of the CB Member’s Cash Balance
Account; minus

            (ii) The dollar value of the Member’s Cash Balance Account as of the
applicable Payment Date.

            (b) CB Members Who Qualify for Early or Normal Retirement. The
Supplemental Benefit of a CB Member who, as of the date of such Member’s
Separation from Service, qualifies for immediate retirement under the early or
normal retirement provisions of the Retirement Plan shall equal:

            (i) The present value as of the Payment Date of the Specified
Benefit Form that the Member would receive under the Retirement Plan if the
Member had retired under the Retirement Plan as of the date of the Member’s
Separation from Service calculated (I) as if the Code Limits did not apply to
the calculation of the Member’s Accrued Benefit under the Retirement Plan and
(II) by including amounts attributable to voluntary salary and bonus deferrals
under any Company-sponsored deferred compensation plan for the periods under the
Retirement Plan applicable to the calculation of the Member’s Accrued Benefit
under the Retirement Plan; minus

            (ii) The present value of the Specified Benefit Form determined as
of the Payment Date that the Member would receive under the Retirement Plan if
the Member had retired under the Retirement Plan as of the date of the Member’s
Separation from Service.

            (c) Traditional Members Who Qualify for Early or Normal Retirement.
The Supplemental Benefit of a Traditional Member who, as of the date of such
Member’s Separation from Service, qualifies for immediate retirement under the
early or normal retirement provisions of the Retirement Plan shall equal:

            (i) The present value of the Specified Benefit Form that the Member
would receive under the Retirement Plan if the Member had retired under the
Retirement Plan as of the date of the Member’s Separation from Service
calculated (I) as if the Code Limits did not apply to the calculation of the
Member’s Accrued Benefit under the Retirement Plan and (II) by including amounts
attributable to voluntary salary deferrals by the Traditional Member, under any
Company-sponsored deferred compensation plan for the periods under the
Retirement Plan applicable to the calculation of the Member’s Accrued Benefit
under the Retirement Plan; minus

            (ii) The present value of the Specified Benefit Form determined as
of the Payment Date that the Member would receive under the Retirement Plan if
the Member had retired under the Retirement Plan as of the date of the Member’s
Separation from Service; plus

-7-

--------------------------------------------------------------------------------

            (iii) Interest from the first day of the month following the
Member’s Separation from Service to the Payment Date. Such interest shall be
credited based on the annual interest rate used to determine Interest Credits
under the Retirement Plan for each month within such period, compounded monthly.

            (d) Traditional Members Who Do Not Qualify for Early or Normal
Retirement. The Supplemental Benefit of a Traditional Member who, as of the date
of such Traditional Member’s Separation from Service, does not qualify for
immediate retirement under the early or normal retirement provisions of the
Retirement Plan shall equal:

            (i) The present value of the single-life annuity benefit that the
Traditional Member would receive under the Retirement Plan commencing as of the
Traditional Member’s Normal Retirement Age calculated (I) as if the Code Limits
did not apply to the calculation of the Traditional Member’s Accrued Benefit
under the Retirement Plan and (II) by including amounts attributable to
voluntary salary deferrals by the Traditional Member under any Company-sponsored
deferred compensation plan for the periods under the Retirement Plan applicable
to the calculation of the Traditional Member’s Accrued Benefit under the
Retirement Plan; minus

            (ii) The present value of the single-life annuity benefit payable to
the Member under the Retirement Plan commencing at the Traditional Member’s
Normal Retirement Age; plus

            (iii) Interest from the first day of the month following the
Member’s Separation from Service to the Payment Date. Such interest shall be
credited based on the annual interest rate used to determine Interest Credits
under the Retirement Plan for each month within such period, compounded monthly.

            (e) All Members. The amount calculated for a Member under paragraph
(b) or (c) of this Section 4.2 shall be increased by the amount, if any, of the
Member’s account under the CIT Group Inc. Supplemental Savings Plan attributable
to the Member’s Flexible Retirement Contribution Account under the CIT Group
Inc. Savings Incentive Plan, but only if, in computing the Member’s Retirement
Plan benefit, the amount of the Flexible Retirement Contribution Account reduces
the Member’s Retirement Plan benefit.

     4.3. Additional Benefits. The Committee may, in its sole discretion, in
addition to the benefits payable under Section 4.2, if any, authorize payments
of additional unfunded benefits to a Member pursuant to a formula negotiated in
good faith between, and agreed to by, the Member and the Employer or specified
in any plan or arrangement of the Company applicable to the Member. In addition,
the Supplemental Benefit of a Member shall be increased by the accrual that the
Member would have earned under the Retirement Plan in respect of any cash
compensation paid to the Member from an Employer in the year following the year
in which the Member’s Separation from Service occurs, but only to the extent
that the Committee determines in good faith that it is not permissible or
advisable under the provisions of the Code applicable to the Retirement Plan to
take such compensation into account in calculating the Member’s benefit under
the Retirement Plan.

-8-

--------------------------------------------------------------------------------

     4.4. Death in Service.

            (a) Traditional Members. No Supplemental Benefit will be payable
under the Plan if a Traditional Member incurs a Separation from Service as a
result of the Member’s death and, at the time of death, the Traditional Member
is not married to a Spouse. If a Traditional Member incurs a Separation from
Service as a result of the Member’s death and, at the time of death, the
Traditional Member is married to a Spouse, the death benefit payable to the
Spouse shall be determined as follows:

            (i) Traditional Members Who Qualify for Early or Normal Retirement.
The death benefit payble upon the death of a Traditional Member who is married
to a Spouse and who qualifies for immediate retirement under the early or normal
retirement provisions of the Retirement Plan shall equal:

            (1) The present value of the survivor’s benefit that would be paid
under the Specified Benefit Form that the Spouse would receive under the
Retirement Plan if the Member had retired under the Retirement Plan as of the
date of the Member’s Separation from Service calculated (I) as if the Code
Limits did not apply to the calculation of the Member’s Accrued Benefit under
the Retirement Plan and (II) by including amounts attributable to (X) in the
case of a Traditional Member, voluntary salary deferrals by the Traditional
Member, under any Company-sponsored deferred compensation plan for the periods
under the Retirement Plan applicable to the calculation of the Member’s Accrued
Benefit under the Retirement Plan; minus

            (2) The present value of the survivor’s benefit that would be paid
under the Specified Benefit Form that the Spouse would receive under the
Retirement Plan if the Member had retired under the Retirement Plan as of the
date of the Member’s Separation from Service.

            (ii) Traditional Members Who Do Not Qualify for Early or Normal
Retirement. The death benefit payable upon the death of a Traditional Member who
is married to a Spouse and who does not qualify for immediate retirement under
the early or normal retirement provisions of the Retirement Plan shall equal:

            (1) The present value of the survivor’s benefit that would be paid
under the Specified Benefit Form that the Spouse would receive under the
Retirement Plan commencing as of the Traditional Member’s Normal Retirement Age
calculated (I) as if the Code Limits did not apply to the calculation of the
Traditional Member’s Accrued Benefit under the Retirement Plan and (II) by
including amounts attributable to voluntary salary deferrals by the Traditional
Member under any Company-sponsored deferred compensation plan for the periods
under the Retirement Plan applicable to the calculation of the Traditional
Member’s Accrued Benefit under the Retirement Plan; minus

            (2) The present value of the survivor’s benefit that would be paid
under the Specified Benefit Form to the Spouse under the Retirement Plan
commencing at the Traditional Member’s Normal Retirement Age.

            (b) CB Members. If a CB Member incurs a Separation from Service as a
result of the Member’s death, the death benefit payable to the Member’s
Beneficiary shall be equal to 100% of the Supplemental Benefit that would have
been payable to the CB Member

-9-

--------------------------------------------------------------------------------

under Section 4.2 if the CB Member had incurred a Separation from Service (other
than by reason of death) on the CB Member’s date of death.

     4.5. Actuarial Assumptions. For purposes of this Article IV, present value
of a benefit shall mean the Actuarial Equivalent lump sum value of such benefit.

ARTICLE 5.

SOURCE AND PAYMENT OF SUPPLEMENTAL RETIREMENT BENEFITS

     5.1. Payment and Payment Date. Subject to Section 5.4, the Employer shall
pay the Supplemental Benefit to which a Member is entitled under the Plan in a
cash lump-sum on the Member’s Payment Date. In the event of the Member’s death,
the Employer shall pay the Member’s Beneficiary, if any, the Supplemental
Benefit to which such Beneficiary is entitled under the Plan in a cash lump-sum
on the Payment Date applicable to the Member.

     5.2. Employer Obligation. Payment of the Supplemental Benefit shall be made
by the Member’s Employer. If the Supplemental Benefit becomes payable to, or in
respect of, a Member whose service included employment with more than one
Employer, the Committee may allocate the payment obligation for the Supplemental
Benefit to one Employer or between or among each such Employer.

     5.3. Unfunded Plan. All payments under the Plan shall be made from the
general assets of the Employer making the payment. No assets of the Employer
shall be segregated or earmarked to represent the liability for accrued
Supplemental Benefits. The rights of any person to receive benefits under the
Plan shall be only those of a general unsecured creditor. Notwithstanding the
foregoing, nothing herein shall be construed to prevent the transfer of funds to
a trust for the purpose of paying benefits hereunder, subject to compliance with
Section 409A of the Code.

     5.4. Deferred Payment. If permitted by the Committee, effective on and
after July 1, 2006, a Member may elect to defer receipt of all or a portion (not
less than 25%) of the Supplemental Benefit to which the Member is entitled under
the Plan provided that such election is filed at least 12 months before the
Member’s Payment Date under the Plan (determined as if this deferral election
had not been made). Any such election must provide that the Supplemental Benefit
will be deferred for at least five years from the Member’s Payment Date in the
form, and submitted in accordance with the requirements, in the Deferred
Compensation Plan. Once a valid election becomes irrevocable, in accordance with
the terms and conditions of the Deferred Compensation Plan, the Member’s
Supplemental Benefit shall be payable at the time and in the form elected in
accordance with the terms and conditions of the Deferred Compensation Plan, and
the Company’s obligation to pay the Member’s Supplemental Benefit under this
Plan shall cease.

-10-

--------------------------------------------------------------------------------

ARTICLE 6.

AMENDMENT AND TERMINATION

     6.1. Amendment. The Board may amend the Plan in any respect and at any
time; provided, however, that no such amendment shall have the effect of
reducing the accrued Supplemental Benefit under Article 4 of any Member. The
accrued Supplemental Benefit at the time of any amendment or Plan termination
(as described in Section 6.2) is the amount contingently payable under Article
4, if all factors used in determining the benefit of a Member remained constant
until the date the Supplemental Benefit is paid, but subject to diminution
resulting from any subsequent increases in a Member’s benefit under the
Retirement Plan. Notwithstanding the foregoing, any amendment to the Plan which
(i) is necessary or advisable to effect changes approved by the Board, (ii)
makes changes required by applicable law, (iii) adopts technical or clarifying
amendments or (iv) does not in any significant respect increase benefits or cost
to the Company may be made by the Committee.

     6.2. Termination. The Board may terminate the Plan at any time. In the
event of a Plan termination (whether through an amendment to the Plan or
otherwise), each Member shall be fully vested in such Member’s accrued
Supplemental Benefit as of the date of the termination of the Plan. In the event
of a termination of the Plan, the accrued Supplemental Benefit of a Member shall
be paid either (a) following a Member’s Separation from Service or, if
applicable, the Member’s death, in accordance with the terms of the Plan; or (b)
if the Board so elects, on a date following the termination of the Plan
specified by the Board, but only to the extent that such accelerated payment
results in Section 409A Compliance.

     6.3. Section 409A Compliance. Effective for Terminations of Employment
occurring on or after the Effective Date, if, at the time of the Member’s
Separation from Service, the Member is a Specified Employee, then, solely to the
extent necessary for Section 409A Compliance (as defined below), any amounts
payable to the Member under the Plan during the period beginning on the date of
the Member’s Separation from Service and ending on the six-month anniversary of
such date shall be delayed and not paid to the Member until the first business
day following such sixth-month anniversary date, at which time such delayed
amounts will be paid to the Member in a cash lump sum (the “Catch-up Amount”).
If payment of an amount is delayed as a result of this Section 6.3, such amount
shall be increased with interest from the date on which such amount would
otherwise have been paid to the Member but for this Section 6.3 to the day prior
to the date the Catch-up Amount is paid. The annual rate of interest shall be
the Interest Credit (as defined in the Retirement Plan) in effect for the month
in which occurs the date of the Member’s Separation from Service. Such interest
shall be paid at the same time that the Catch-up Amount is paid. If a Member
dies on or after the date of the Member’s Separation from Service and prior to
the payment of the Catch-up Amount, any amount delayed pursuant to this Section
6.3 shall be paid to the Member’s Beneficiary (together with interest) within
thirty days following the date of the Member’s death.

            If any provision of this Plan would, in the reasonable, good faith
judgment of the Committee, result or likely result in the imposition on a Member
or any other person of a penalty tax under Section 409A of the Code, the
Committee may modify the terms of the Plan, without the consent of any Member,
in the manner that the Committee may reasonably and in good faith

-11-

--------------------------------------------------------------------------------

determine to be necessary or advisable to avoid the imposition of such penalty
tax (“Section 409A Compliance”); provided, however, that any such reformation
shall, to the maximum extent the Committee reasonably and in good faith
determines to be possible, retain the economic and tax benefits to the affected
Member hereunder while not materially increasing the cost to the Company of
providing such benefits to the Member.

ARTICLE 7.

CLAIMS PROCEDURES

     7.1. Initial Claims. All claims for benefits under the Plan shall be
submitted in writing to the Senior Vice President of Compensation and Benefits
or such individual’s delegate (the “Claims Reviewer”) who shall review and
consider the merits of the claim. Written notice of the Claims Reviewer's
decision regarding the application for benefits shall be furnished to the
claimant within ninety days after receipt of the claim; provided, however, that,
if special circumstances require an extension of time for processing the claim,
an additional ninety days from the end of the initial period shall be allowed
for processing the claim, in which event the claimant shall be furnished with a
written notice of the extension prior to the termination of the initial
ninety-day period indicating the special circumstances requiring an extension
and the date by which it is anticipated that a decision will be made. Any
written notice denying a claim shall set forth the reasons for the denial,
including specific reference to pertinent provisions of the Plan on which the
denial is based, a description of any additional information necessary to
perfect the claim and information regarding review of the claim and its denial,
including a statement that the claimant may bring a civil action under Section
502(c) of ERISA if the claim is denied on appeal.

     7.2. Appeals of Decisions. A claimant may review all relevant documents and
may request a review by the Committee of a decision denying the claim. Such a
request shall be made in writing and filed with the Committee within sixty days
after delivery to the claimant of written notice of the decision of the Claims
Reviewer. Such written request for review shall contain all additional
information that the claimant wishes the Committee to consider. The Committee
may hold a hearing or conduct an independent investigation, and the decision on
review shall be made as soon as possible after the Committee’s receipt of the
request for review. Written notice of the decision on review shall be furnished
to the claimant within sixty days after receipt by the Committee of a request
for review, unless special circumstances require an extension of time for
processing, in which event an additional sixty days shall be allowed for review.
If such an extension of time for processing is required because of special
circumstances, written notice of the extension shall be furnished prior to the
commencement of the extension describing the reasons an extension is needed and
the date when it is anticipated that the determination will be made. Written
notice of the decision on review shall include specific reasons for the
decision, including the relevant information described in Section 7.1 with
respect to the initial denial and a statement that the claimant may review, upon
request, copies of all documents relevant to the claimant’s claim.

     7.3. Finality. For all purposes under the Plan, such decision by the Claims
Reviewer on claims (where no review is requested) and such decision by the
Committee on review (where review is requested) shall be final, conclusive and
binding on all interested persons as to

-12-

--------------------------------------------------------------------------------

participation and benefits eligibility, the amount of benefits and any other
matter of fact or interpretation relating to the Plan.

     7.4. Statute of Limitations. A claimant wishing to seek judicial review of
an adverse benefit determination under the Plan, whether in whole or in part,
must file any suit or legal action, including, without limitation, a civil
action under Section 502(a) of ERISA, within one year of the date the final
decision on the adverse benefit determination on review is issued or should have
been issued under Section 7.2 or lose any rights to bring such an action. If any
such judicial proceeding is undertaken, the evidence presented shall be strictly
limited to the evidence timely presented to the Committee. Notwithstanding
anything in the Plan to the contrary, a claimant must exhaust all administrative
remedies available to such claimant under the Plan before such claimant may seek
judicial review pursuant to Section 502(a) of ERISA.

ARTICLE 8.

MISCELLANEOUS

     8.1. No Assignment. No person entitled to a benefit under the Plan shall
have any power to assign, transfer, pledge, hypothecate or otherwise encumber
the right to receive such payment and any attempt to do so shall be void and
will not be recognized by the Committee.

     8.2. Withholding. The Employer making a payment under the Plan shall
withhold therefrom such amounts as may be required by federal, state or local
law, and the amount payable to any person under the Plan shall be reduced by the
amounts so withheld.

     8.3. No Right to Continued Employment. Nothing in this Plan shall be
construed to confer upon any person any legal right to be continued as an
employee of the Employer and each Employer expressly reserves the right to
discharge any employee whenever the interest of the Employer in its sole
judgment may so require, without any liability on the part of the Company, the
Employer or the Committee.

     8.4. Obligations. The Plan shall be binding upon and inure to the benefit
of the Company, the Employers, their successors and each Member and his heirs,
executors, administrators and legal representatives.

     8.5. Governing Law. Except to the extent federal law applies, the Plan
shall be construed and administered in accordance with the laws of the State of
New York.

-13-

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, I, _________________, a member of the Employee Benefit Plans
Committee of the CIT Group Inc., do hereby certify that the attached Plan, as
amended and restated as of January 1, 2008, has been adopted by unanimous
written consent of the members of the Employee Benefit Plans Committee on the
____ day of May, 2008. This amendment and restatement of the Plan has been
executed the ____ day of May, 2008.

By: __________________________

--------------------------------------------------------------------------------